—In an action to foreclose a mortgage, the plaintiff appeals from an order of the Supreme Court, Westchester County (Colabella, J.), entered October 4, 1999, which granted that branch of the motion of the defendant Peckel Family Limited Partnership which was to dismiss the action insofar as asserted against the respondent as untimely.
Ordered that the order is affirmed, with costs.
The plaintiffs contention that the limitations period was extended pursuant to General Obligations Law §§ 17-101 and 17-105 is without merit. The letters relied upon by the plaintiff contained a settlement offer conditioned on the plaintiffs acceptance of a disputed reduction in the principal amount of the mortgage — a condition which was never accepted by the plaintiff. The letters did not constitute an unconditional and unqualified acknowledgment of a debt (see, Petito v Piffath, 85 NY2d 1, 8-9, cert denied 516 US 864; Morris Demolition Co. v Board of Educ., 40 NY2d 516, 521; Sitkiewicz v County of Sullivan, 256 AD2d 884; Estate of Bonis v Djabbarzadeh, 245 AD2d 260; National Westminster Bank v Petito, 202 AD2d 193; Sichol v Crocker, 177 AD2d 842). Similarly, there is no merit to the plaintiffs contention that the respondent is equitably estopped from asserting the Statute of Limitations as a defense. Under the circumstances, the Supreme Court properly granted the motion. O’Brien, J. P., Ritter, Altman and Schmidt, JJ., concur.